Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I and the peptide MIKKFPNPYTLAAKLTTYEINWYKQQYGRYPWERPVA in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Status of the Claims
Claims 1-15 are pending in this application.
Claims 3-15 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-2 are presently under consideration as being drawn to the elected species/invention.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.
Specifically, the amino acid sequences presented in claims 1-2 and in the specification (page 3, line 35; page 4, line 6; page 8, lines 1, 7 and 13-14; page 9, lines 12-13, 18, 23 and 34; page 10, lines 1, 4, 13, 18 and 35; page 11, lines 13 and 15; page 14, lines 1, 10, 19, 22, 29 and 31-32; page 30, lines 20, 26 and 28; page 31, lines 1 and 3; page 50, lines 31-33 and 35) require sequence identifiers. In order to satisfy the sequence rules requirements, Applicant needs to provide an amendment to the instant claims, specification and drawings to include reference to the appropriate sequence identifier “SEQ ID NO:” in parenthesis next to each of the sequences having 4 or more amino acids. Please confirm that all peptides having 4 or more than 4 amino acid residues have sequence identifiers and are included in the sequence listing.
In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a product of nature) without significantly more. The 
The rationale for this determination is explained below: 
Instant claims 1-2 are drawn to fragments of the bacteriocin Ej97.
As evidenced by Jensen (Identification of RIP metallopeptidase RseP as Target Receptor for the Leaderless Bacteriocin Ej97, and the Presumptive Involvement of the Ecs ABC transporter in medium Resistance, Master Thesis, 2014), the instantly claimed sequences are fragments of bacteriocin Ej97 (see page 17, para 1.4.3). 
Claims 1-2 do not require any additional agents/ingredients besides the fragments of the bacteriocin Ej97.
Please note that the claimed fragments are not markedly different in structure from the naturally occurring bacteriocin Ej97. For instance, the instant specification teaches that bacteriocin Ej97 has antimicrobial properties (page 3, 1st-3rd paras), just like the instantly claimed peptides. With respect to fragments also see Myriad, 133 S. Ct. at 2116-2118 (even though an isolated gene is a non-naturally occurring fragment of chromosomal DNA, it is not markedly different from the chromosomal DNA because its nucleotide sequence has not been changed).   
The instant claims do not show any additional ingredients that imparts markedly different characteristic from any naturally occurring counterparts. 
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 which depends from claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as this claim incorporates by dependency the indefiniteness of claim 1.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (Identification of RIP metallopeptidase RseP as Target Receptor for the Leaderless Bacteriocin Ej97, and the Presumptive Involvement of the Ecs ABC transporter in medium Resistance, Master Thesis, 2014).
Jensen teaches that “[A]s the LsbB-like motif (crucial for the activity) has been identified in several leaderless enterocins, i.e. bacteriocins with enterococcal producers, these bacteriocins are also presumed to target the same receptor. But unlike LsbB, they exhibit broad activity spectra reaching far beyond lactococcal species. The work for this thesis utilized some of these bacteriocins (with emphasis on Ej97) to investigate this conundrum” (page 17, para 1.4.2).
Jensen also teaches that “[D]espite different activity spectra and peptide lengths, all the leaderless bacteriocins mentioned above share the conserved sequence motif KxxxGxxPWE in the C-terminal, which is essential for the activity of LsbB. W25 have proved to be particularly important in this context (page 17, para 1.4.3).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to make peptides shorter than Ej97 as long as they contain the conserved sequence motif KxxxGxxPWE in the C-terminal because Jensen teaches that the conserved sequence motif KxxxGxxPWE in the C-terminal is essential for the activity of LsbB, and further teaches that bacteriocins such as Ej97 exhibit broad activity spectra reaching far beyond lactococcal species.

Given the finite number of possible peptides (i.e. 30), the skilled artisan would have arrived at the instantly claimed bacteriocin peptide MIKKFPNPYTLAAKLTTYEINWYKQQYGRYPWERPVA.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658